             Case 1:17-cr-00548-PAC Document 281 Filed 01/27/20 Page 1 of 5




Federal Defenders                                     One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
O F NEW YORK, INC.                                                  Tel: (718) 330-1200 Fax: (718) 855-0760


David E. Patton                                                             Deirdre D. von Dornum
Executive Director and                                                                   Attorney-in-Charge
A ttorney-in-Chief




                                                                     January 27, 2020
By ECF

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007


                         Re: United States v. Joshua Adam Schulte, No. 17 Cr. 548 (PAC)
Dear Judge Crotty,
       We respectfully submit this letter in response to the government's letter of
January 21, 2020, regarding the admissibility of the MCC notebooks and other prisons
writings (Dkt. 257) ("Gov. Ltr.").
       As the Court has correctly noted, "writing down his thoughts on classified
information is not the crime" Mr. Schulte is charged with, nor is he charged with
"spreading misinformation intended to portray [Mr.] Schulte as the victim of an
 attempted framing by the FBI and CIA." E.g., Order, Dkt. 252. The Court has also
explained that it "continues to believe that the Government may be able to prove
 transmission without any reference to the contents" of the notebooks. Id. The Court's
inclination to find that the notebooks are not relevant evidence of the charged crimes
is correct.
       Instead, the government largely seeks to use them to unfairly prejudice Mr.
Schulte. The government wishes to use the notebooks to show his purported "rage at
being imprisoned," Gov. Ltr. 3, a common reaction to pretrial incarceration. This is
irrelevant to the charges and only highlights the circumstances of his incarceration —
an improper purpose. The government wishes to use the notebooks to show he
"engaged in a campaign to drum up media attention for his case and paint himself as
                                                1
         Case 1:17-cr-00548-PAC Document 281 Filed 01/27/20 Page 2 of 5




an innocent man." Gov. Ltr. 4. This too is not an unusual reaction of a criminal
defendant, and not relevant to the charges. And, the government wishes to use the
two-word phrase "information war," which is plucked out of context from the
notebooks, as a theme in its case, which should be prohibited.' None of these are
valid purposes.
       The government has apparently made no effort to redact the pages it seeks to
introduce to eliminate unnecessarily prejudicial obscenities, which can serve no
legitimate purpose in front of the jury. It also includes language that is derogatory
towards Mr. Schulte's family and clearly written in anger. Mr. Schulte and his family
have a loving relationship and it is purely prejudicial for the jury to hear otherwise.
        Finally, the government's more general assertion that the conflict surrounding
the MCC notebooks has somehow "disappear[ed]" based on the court's ruling over
 objection that Mr. Schulte may not raise an advice-of-counsel defense is also
incorrect. Gov. Ltr. 1. Indeed, the specific pages the government seeks to introduce
include work product in preparation for Mr. Schulte's defense. Some the pages that
the government seeks to introduce also specifically mention "Sabrina" and refer to his
 family reaching out to different defense lawyers, strongly implying that Mr. Schulte
had concerns about his current defense team. These portions of the notebooks only
highlight the inherent conflict that the current defense team faces in representing Mr.
Schulte. Additionally, if Mr. Schulte is convicted, this issue will surely be taken up on
appeal, and may well cause a reversal of a conviction. The issue will only begin to
"disappear" if the notebooks are excluded from the trial.
       The Court should exclude the notebooks in their entirety.'
        Alternatively, if the Court allows portions of the notebooks, these portions
 should be significantly limited and redacted. For example, the government argues that
it will not be able to show the "attempted" transmission of national defense
information by Mr. Schulte's alleged attempt to transmit the "Fake Authentication
Tweet" and the "Malware Disclosure" without the notebooks. Gov. Ltr. 15. But —

lAs argued in the defense motion in limine, even if the Court allows portions of the notebooks into
evidence, it should preclude the government from using the phrase "information war," which was
written once in a hardcopy notebook and never disseminated in the inflammatory way the
government has been using it in motions.

2 The government also again makes repeated reference to the "Anonymous" group. Dkt 257, at 5,
12, 17. As explained in our response to the motions in limine, all reference to Anonymous should be
excluded under Rule 404(b).


                                                 2
         Case 1:17-cr-00548-PAC Document 281 Filed 01/27/20 Page 3 of 5



even accepting, arguendo, the government's argument that it needs to introduce the
"Fake Authentication Tweet" and the "Malware Disclosure" — these two pieces of
evidence are exceedingly brief and appear in just a couple of lines on two pages of the
notebooks. The government need not also introduce 21 other pages of extraneously,
inflammatory, and prejudicial information about information that even the
government does not suggest was "national defense information."
       Below are additional, specific objections to some of pages that the government
seeks to introduce:

   • "If you need help ask WikiLeaks for my code." Gov. Ltr. 8. The government
     says that this sentence means that "WikiLeaks is in possession of source code
     for tools upon which the defendant worked and that are continued in the back-
     up file that was stolen, even though WikiLeaks has not publicly disclosed that it
     possesses any source code for all of the tools."
       Nothing in the unredacted portion of Page JAS_022627 (classified #014099) is
relevant to the government's case. On the contrary, the beginning of the page is
clearly part of a legal motion that Mr. Schulte was drafting. The top of the page states:
"You can create a forensic copy of the device & then have control over it. There has
been no reason over this past year that we would not have had access to this critical
evidence except that the prosecutors have lied to your honor & played games." This is
privileged information or work product and is therefore not admissible.
     The bottom of the page discusses what it means to be a "good Christian" and a
"good person." Page JAS_022627 (classified #014099). This is simply irrelevant.

   •    Wrong Articles (014110) (undated). The fact that Mr. Schulte was
       "disappointed" in his family and that his mother "got all upset like she does" is
       both irrelevant and prejudicial. Soo, too, the repeated use of profanity is
       prejudicial.

   • New Articles Plan (014114) (July 14, 2018). As evidenced by the government's
     use of the word "appears," this passage is not clear. Taken at face value there
     is no mention of embarrassing the CIA or the FBI. Further, there is no
      suggestion that Mr. Schulte intended to release classified or national defense
     information. Rather, this passage simply contains a list of political views and as
      such it is irrelevant and potentially prejudicial. In addition, the government has
     not suggested any relevance to the left side of 014114, and there is none. The
      fact that Mr. Schulte planned to read "Win Your Case" by Gerry Spence

                                           3
     Case 1:17-cr-00548-PAC Document 281 Filed 01/27/20 Page 4 of 5




   pertains to the preparation of the defense and should be excluded. For these
   combined reasons, that half-page should be precluded.

• What We Expect to Find in Emails (014136) (undated). This page is clearly
  part of Mr. Schulte's pro se motion to dismiss under the Fifth Amendment for
  prosecutorial misconduct. The Fifth Amendment is referenced at the top of
   the right-hand page. As such it is privileged work product. In addition, the
  government has not specified which part of this page contains classified
  information and because the handwriting is not always legible the defense
  cannot fairly guess the offending part. Again this seems more a statement of
  Mr. Schulte's political viewpoint, now as a wrongfully charged and detained
  defendant, and even were it not privileged, it would be irrelevant and unduly
  prejudicial.

• Breakup Diplomatic Relationships (014263) (Dated August 8, 2018). Next to
  the portion of this page that the government seeks to admit, is Mr. Schulte's
  remark that he took the "last piece" and was "feeling great." He was
  envisioning himself a Cardinal soon to become the young Pope as he "unified
  Christianity around the church." Then, he noted, "took too much & feel sick."
  This suggests that Mr. Schulte was high at the time of these entries and they.
  therefore cannot evidence his real intent. Further, the bottom half of the page
  memorialized attorney-client communication and should be deemed privileged.

• Stage My Information War (014287) (Dated August 14, 2018). The desired
  passage does not disclose an intent to release classified information or secrets
  detrimental to the United States. Instead, Mr. Schulte proposes to rant on his
  blog about his time in prison at the hands of a corrupt government. In short,
  Mr. Schulte sounds like most detainees. The selected passage is irrelevant.

• Using WhatsApp and Signal (014298). Again, that Mr. Schulte is disappointed
  with his parents is irrelevant and prejudicial. That his father sounded terrified
  at the government is not relevant. The profanity and the obscenities should be
  redacted as prejudicial. There is no suggestion that the articles contained
  classified information. As to Use Evidence, in the section addressed next, there
  is an entry as to "setup Whatsapp, Signal, telegram" to which the defense does
  not object. Thus the reference to Signal here is cumulative. As such, there is
  no basis to introduce this evidence.

                                       4
     Case 1:17-cr-00548-PAC Document 281 Filed 01/27/20 Page 5 of 5




• Setting Up ProtonMail and Emailing the Reporter (014306) (Dated August 23,
  2018). Again that Mr. Schulte is upset with his family is not relevant and the
  profanity should be redacted. Further there has been no showing that Articles
  8 and 9 contain classified information or would otherwise harm the United
  States. The purported "intent" evidence is inadmissible.

• Identifying Malware of the Mind as Article 10 (014319). Again there is no
  indication that Article 9 or 10 will contain classified information or otherwise
  harm the United States. As such it fails as "intent" evidence. The next passage
   should be redacted because it concerns defense work product and is privileged
   ("Franks issue(s) for my case & SW). Similarly, "ask for bail application" is
  protected. The books that Mr. Schulte is reading or seeks to read are irrelevant.
  Indeed, this whole page seems a random collection of disconnected thoughts.
  The defense continues to object to any mention of Autonomous as unduly
  prejudicial and because it may confuse the jury.

• Signal and Twitter to Send Articles and Tweets (014327). As stated above,
  continued reference to Signal would be unnecessarily cumulative. In addition,
  the profanity should be redacted. The Hedge Fund reference, the numbers
  leading to a total of 66.15 and the reference to Thomas Mann's The Magic
  Mountain are all irrelevant and should be redacted.
                                                 Sincerely,
                                                 Respectfully submitted,

                                                          /s/
                                                 Edward S. Zas
                                                            /s/
                                                 Sabrina P. Shroff




                                      5
